Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Micromem Technologies Inc. Completes Financing TORONTO and NEW YORK, Aug. 31 /CNW/ - Micromem Technologies Inc. ("Micromem", the "Company") (OTC BB: MMTIF, CNSX: MRM) announces that it has secured arms length financing in the form of a 6 month bridge loan for CAN The terms of the bridge loan include a monthly interest rate of 2% for the term of the loan, the issuance of 7,500 share purchase Warrants ("Warrant") exercisable at US $0.40 for a period of 12 months and a conversion privilege, at the holder's option, of up to the entire amount, inclusive of interest, at a rate of US $0.40 per Common Share ("Common Share"). In addition the Company announces the completion of a non-brokered, arm's length private placement of 200,000 Units at a subscription price of CAN $0.25 per Unit for the gross proceeds of CAN $50,000. Each Unit is comprised of one Common Share and one common share purchase Warrant. Each Warrant may be exercised for one Common Share at an exercise price of CAN $0.30 for a period of one year. The proceeds of these transactions will be used for general working capital purposes and all share issuances will be subject to applicable trade restrictions. << About Micromem Technologies Inc. and MASTInc: >> MASTInc is a wholly owned U.S.-based subsidiary of Micromem Technologies Inc., a publicly traded (OTC: MMTIF CNSX:MRM) fabless semiconductor company with headquarters in Toronto, Canada and an office in New York City. Micromem holds and continues to develop a broad-based patent portfolio of Magnetoresistive Random Access Memory (MRAM) and magnetic sensor technologies.
